       Case 3:16-cv-30008-NMG Document 168-2 Filed 03/04/19 Page 1 of 2

                                                                                                        Exhibit B

                                       UNITED STATES DISTRICT COURT
                                        DISTRICT OF MASSACHUSETTS


 2l :A rF :Ë fr   t!   ?k tr   ta :t   :ç *t   2k :l   2ç ta *   :Ë tr

                                                                 ts

             LEE HUTCHINS, SR.                                   ts

                  Plaintiff
                                                                 ts      Civil NO. 16-cv-30008-NMG
                               v                                 tr
                                                                 tr
            DANIEL McKAY, et. al.                                *
 tr tr ts ts * rr * * * rs rs Jr * ìl rr lr * *

                                        AFFIDAVIT OF JOHN PUCCI. ESO.

I, John Pucci, Esq., hereby state under pains and penalties of perjury that the following is true to

the best of my knowledge, information and belief:

             1. I am a licensed attorney in the Commonwealth                    of Massachusetts and have

                   practiced law in the Greater Springfield area since 1990. My practice has been

                   focused on criminal and civil litigation, primarily in the federal courts. Prior to

                   entering private practice in 1994,I worked for the Department of Justice as an

                   Assistant United States Attorney, first in Philadelphia, PA and later as the

                   Attorney-in-Charge of the Springfield, MA United States Attorneys Office.

             2.    I am currently a partner in the law firm Bulkley, Richardson             and Gelinas (BRG).

                   BRG is the largest law firm in Western Massachusetts. I have been with BRG

                   since 2012. Prior to becoming a partner at BRG, I was a partner in the

                   Northampton law firm of Fierst and Pucci.

             3. I am well acquainted with the law firm Sasson,                  Turnbull, Ryan & Hoose (STRH)
       Case 3:16-cv-30008-NMG Document 168-2 Filed 03/04/19 Page 2 of 2



           4. I feel that I am also well acquainted with the market rates for associates engaged
                in civil and criminal litigation in Western Massachusetts, as BRG employs several

                associates in these areas.

           5.   I know Attomey Samantha LeBoeuf to be an associate at STRH who works

                primarily for Attorneys David Hoose and Luke Ryan.

           6.   I have been informed and believe that Ms. LeBoeuf is a second-year associate,

                who graduated near the top of her class at Western New England University

                School of Law, where she was a public interest scholar and member of the law

                revlew

           7.   Based on my experience and use of associates in my own practice, as well as the

                reputation of the legal work done by STRH, I believe the hourly rate of $175.00 is

                more than reasonable for Attorney LeBoeuf. Within my own Springfield law

                firm, associate rates range from $175.00 to $280.00 per hour.



Signed under pains and penalties of perjury this lst day of   March,2}I9




John
